Case 6:18-cv-01770-CEM-DCI Document 60 Filed 02/20/20 Page 1 of 2 PageID 736



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


CF ADVANCE CORP.,

                       Petitioner,

v.                                                              Case No: 6:18-cv-1770-Orl-41DCI

ZACHARIAH THOMAS THRASHER,

                       Respondent.
                                                  /

                                  ORDER TO SHOW CAUSE

        This cause comes before the Court sua sponte. On January 24, 2020, in its Order Regarding

Settlement Conference (“Order”), the undersigned ordered the parties to provide “a concise

confidential statement of the evidence the party expects to produce at trial and a full outline of the

settlement negotiations to date, including a copy of Plaintiff’s written offer and Defendant’s

counteroffer    outlined    above.    Each      party   shall     e-mail   respective    reports   to

chambers_flmd_Kidd@flmd.uscourts.gov.” (Doc. 58 at 1–2.) The parties were to e-mail chambers

their respective statement on or before February 19, 2020. (Id.) To date, Defendant has not

submitted his statement.

        As such it is ORDERED as follows:

     1. Defendant is ORDERED to email the undersigned on or before 3:00 p.m. on February

        20, 2020 its confidential statement that comports with the requirements set forth in the

        Order (Doc. 58).

     2. On or before 5:00 p.m. on February 21, 2020, Defendant is ORDERED TO SHOW

        CAUSE, by written response, why it failed to timely submit a confidential statement to the

        undersigned as required by the Order.
Case 6:18-cv-01770-CEM-DCI Document 60 Filed 02/20/20 Page 2 of 2 PageID 737



       DONE and ORDERED in Orlando, Florida on February 20, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        -2-
